Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 9, 2021 has been entered.  All arguments have been fully considered.  
 
Status of the Claims 
	Claims 1-7, 10-18, 42, 51, 53, 57, 58, 60, 93, 94, and 97-102 are currently pending.
Claims 1, 5, 6, and 14 are amended.

 	Claims 8, 9, 19-41, 43-50, 52, 54-56, 59, 61-92, 95 and 96 are cancelled. 
New claims 99-102 have been added.  
	Claims 1-7, 10-18, 42, 51, 53, 57, 58, 93, 94, and 97-102 have been considered on the merits.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, 10-13, 15-18, 42, 51, 53, 57, 58, 93, 94, 97, and 99-102 are rejected under 35 U.S.C. 103 as being unpatentable over Burnouf et al. (WO 2009/087560) (ref. of record) as evidenced by Renn et al. (Vox Sanguinis, 2015) in view of and Johnson (WO 2008/067085) (ref. of record) and Hiles et al. (US 2008/0299171) (ref. of record) and as evidenced by Copland et al. (WO 2013/003356) (ref. of record).
Claims 1, 17, 93 and 99 are drawn to a composition comprising a decellularized collagenous extracellular matrix in the form of a sheet or particles, wherein the matrix material retains native sulfated glycosaminoglycans (sGAG) at a level of at least 500 µg per gram of matrix material dry weight and a bioactive fraction of mammalian platelets applied to the matrix material with a fibrinogen level of less than 20,000 ng/mL, method 

Regarding claims 1, 2, 5, 17, 18, 42, 51, 53, 57, 93, 94, 97, 99, 100 and 102, Burnouf teaches a liquid bioactive fraction of mammalian platelets, specifically human, for therapeutic use (clottable concentrate of platelet growth factors)(page 8 lines 27-32, page 11 lines 22-23, page 15 lines 23-28 and pg. 36).  Burnouf teaches the bioactive fraction comprises native components of the platelet concentrate including albumin, globulin (page 36-37 Table 3) and at least vascular endothelial growth factor (VEGF), transforming growth factor growth factor beta (TGF-β), and platelet derived growth factor BB (PDGF-BB)(pg. 12 line 32 to pg. 13 line 5).  TGF-β1 is present in the bioactive fraction at least 100,000 pg/ml (452 or 368 ng/ml) (Page 156 Table 1).  Burnouf suggests the platelet growth factor concentrate may be further mixed with artificial scaffolds such as those made from collagen (page 24 lines 13-15).  With respect to claim 1, Burnouf teaches the method allows for the removal pf plasma which is present in the starting platelet concentrate (pg. 5 lines 15-18 and pg. 26 lines 11-20).  With respect to claim 42, Burnouf teaches the platelet growth factor concentrate with almost completely depleted in fibrinogen and with non-detectable levels of fibrinogen (would be less than 10,000 ng/ml and 20,000 ng/ml of fibrinogen) (pg. 37 lines 7-8, pg. 42-43, pg. 43 line 4 to pg. 44 line 3, Table 4).  With respect to claim 57, Burnouf teaches the composition where detergent is removed from the bioactive fraction of mammalian 
Burnouf does not specifically apply the bioactive fraction or the platelet concentrate with non-detectable levels of fibrinogen to a decellularized collagenous extracellular matrix (ECM) in the form of at least one sheet or in the form of particles and where the ECM retains native sulfated glycosaminoglycans of the source tissue at a level of at least 500 µg per gram of ECM on a dry weight basis and retains native grow factors of the source material as recited in claims 1, 17 and 99, and where the ECM retains native sulfated glycosaminoglycans of the source tissue at a level of at least 1000 µg per gram of ECM on a dry weight basis as recited in claims 51 and 94.  Similarly, Burnouf does not teach the native growth factors of the ECM include basic fibroblast growth factor (FGF-2), transforming growth factor growth factor beta (TGF-beta), epidermal growth factor (EGF), connective tissue growth factor (CTGF), vascular endothelial growth factor (VEGF), and platelet derived growth factor (PDGF) as recited in claim 97. 
However, Johnson teaches a composition of processed ECM materials for therapeutic use as a medical graft (abstract).  The ECM material is taught to include a collagenous material and to include exogenous proteins (non-native bioactive components) applied to the collagenous matrix (pg. 10 lines 7-9 and pg. 12 lines 24-30). The exogenous proteins can include a bioactive factors that correspond to those natively occurring in the ECM tissue (pg. 12 lines 27-28) such as native growth factors (pg. 12 lines 1-5).  Johnson teaches the collagenous processed ECM contains greater than 2000 µg/g (at least 1000 µg/g) of sGAG (sulfated glycosaminoglycans) retained 
One of ordinary skill in the art would have been motivated to combine the collagenous ECM of Johnson and/or Hiles with the bioactive fraction of Burnouf because Burnouf suggests that it is beneficial to combine their platelet growth factor concentrate with a collagen scaffold for therapeutic use.  One of ordinary skill in the art would have had a reasonable expectation of success because Johnson and Hiles indicate that their collagenous ECM material is intended to be combined with exogenous growth factors for therapeutic use.  One of ordinary skill in the art would have been motivated to use collagenous ECM with at least 500 µg/g of sGAG (sulfated 
Burnouf is silent with respect to the concentrations of VEGF and PDGF-BB present in the bioactive fraction and does not teach all the concentrations of the growth factors, VEGF and PDGF-BB, present in the bioactive fraction as recited in claims 53 and 100.  Similarly, Burnout does not teach the composition with a concentration of fibrinogen within the level of 500 to 10,000 ng/mL as recited in claim 58.  As for the concentrations of the growth factors and protein, fibrinogen, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)   The selection of specific concentrations clearly would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that the therapeutic effect of the product produced would have been affected by these concentrations. 
Regarding claim 3, Burnouf teaches the bioactive fraction comprises bioactive factors or the native components of the platelet concentrate including albumin, globulin (page 36-37 Table 3) and at least vascular endothelial growth factor (VEGF), transforming growth factor growth factor beta (TGF-β), platelet derived growth factor BB (PDGF-BB), platelet derived growth factor AA (PDGF-AA), epidermal growth factor (EGF), fibroblast growth factor-basic (FGF-basic) (pg. 12 line 32 to pg. 13 line 5).  
Regarding claims 5 and 101, Burnouf teaches that the composition can contain platelet concentrate lysate (pg. 19 lines 24-29).
Regarding claim 6, Burnouf teaches preparations enriched in platelets and releasates used for grafting materials (would be understood to still contain at least some platelet membrane debris since the debris is not disclosed as being removed) (pg. 2 lines 9-17).  Additionally, Burnouf teaches a starting platelet concentrate being prepared by apheresis or buffy-coat isolation from whole blood where there is no removal of the membrane debris (pg. 7 lines 22-25).
Regarding claim 7, Burnouf does not teach the bioactive fraction includes heparin (free of heparin).
Regarding claim 99, Burnouf is silent with regard to the presence and concentration of interleukin proteins including interleukin-17, however, little to no IL-17 appears to be inherent to the platelet concentrate lysate of Burnouf as evidenced by 
Regarding claims 10-13, Burnouf teaches the bioactive fraction where the PDGF and VEGF are essentially completely removed by charcoal treatment of the platelet lysate (page 151 abstract, Introduction, page 156 Table 1, page 159 column 1). TGF-β1 is present in the bioactive fraction at least 5000 pg/ml (452 or 368 ng/ml) (Page 156 Table 1).
Regarding claim 15, Burnouf is silent with regard to the osmolarity of the platelet lysate (bioactive fraction), but platelet lysate inherently has an osmolarity of 309 as evidenced by Copland (pg. 13 Table).
Regarding claim 16, Burnouf teach wherein the pH is in a range of about 6 to about 9 (pg. 6 lines 16-17). This renders the claimed range at least obvious if not anticipated.  
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 4, 14, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Burnouf as evidenced by Renn in view of Hiles and Johnson as applied to claims 1-3, 6, 7, 10-13, 15-18, 42, 51, 53, 57, 58, 93, 94, 97, and 99-102 above, and further in view of Kirkpatrick et al. (Annals of Clinical and Laboratory Science 2010) (ref. of record) and Massberg et al. (The Journal of Experimental Medicine 2006) (ref. of record).
The combined teachings of Burnouf, Hiles and Johnson render obvious the claims as described above.
Regarding claims 4, 14, and 98, Burnouf teaches the bioactive fraction comprises native components of the platelet concentrate including fibrinogen, albumin, globulin (pg. 36-37 Table 3) and at least vascular endothelial growth factor (VEGF), transforming growth factor growth factor beta (TGF-β), platelet derived growth factor BB (PDGF-BB), platelet derived growth factor AA (PDGF-AA), epidermal growth factor (EGF), fibroblast growth factor-basic (FGF-basic) (pg. 12 line 32 to pg. 13 line 5).  Reduction and removal of fibrinogen is suggested as beneficial as well (pg. 43-44).  
As for the concentrations of the growth factors and proteins, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are 
The selection of specific concentrations clearly would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that the therapeutic effect of the product produced would have been affected by these concentrations. Reducing the level of fibrinogen as much as possible, such as less than 20,000 ng/ml, would have been obvious because Burnouf suggest this is beneficial as well (pages 43-44).
Burnouf is silent to the presence and amount of SDF-1α in the bioactive fraction.
Kirkpatrick teaches that SDF-1α is a major chemokine that controls adult stem cell trafficking and that the regulators of adult stem cells (such as SDF-1) hold promise as therapeutic targets for multiple disorders.  SDF-1 is important in developmental and adult cell migration, inflammatory responses, bone marrow transplantation and ischemic injury (pg. 257).
Massberg teaches that activated platelets secrete chemokine SDF-1α (abstract, page 1222, column 1) and that this process is of fundamental importance for vascular repair and pathological remodeling after vascular injury (pg. 1222, column 1).
One of ordinary skill in the art would have been motivated to measure and optimized the levels of SDF-1α in the bioactive fraction produced from activated platelets in the method of Burnouf because Massberg teaches that platelets secrete SDF-1α when activated and Massberg and Kirkpatrick teach that SDF-1α has an important effect on the repair of damaged tissue.  One of ordinary skill in the art would 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burnouf as evidenced by Renn in view of Hiles and Johnson as applied to claims 1-3, 6, 7, 10-13, 15-18, 42, 51, 53, 57, 58, 93, 94, 97, and 99-102 above, and further in view of Flood (US 2014/0227240 A1).
The combined teachings of Burnouf, Hiles and Johnson render obvious the claims as described above.
Although, Burnouf teaches a starting platelet concentrate being prepared by apheresis or buffy-coat isolation from whole blood (pg. 7 lines 22-25) and Burnouf teaches preparations enriched in platelets and releasates used for grafting materials (pg. 2 lines 9-17) which would be reasonably predicted to contain a least a small amount of platelet membrane debris, Burnouf does not explicitly state that bioactive fraction contains platelet membrane debris as recited in claim 6.  In further support, Flood teaches combining a platelet lysate with a biological scaffold (0042) and a composition comprising of morselizing donor disc material (collagenous extracellular 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.



Response to Arguments 
Applicant's arguments filed Jul. 9, 2021 have been fully considered but they are not persuasive.
Applicant argues that Burnouf teaches plasma containing materials whereas the composition of claim 1 does not contain plasma as newly amended (Remarks pg. 9 last para.).  The Applicant’s amendments limiting claim 1 to include the limitation of the bioactive fraction not containing plasma necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to Burnouf failing to teach this new limitation.  However, this new limitation is addressed in the new rejections and briefly, Burnouf teaches the removal of plasma which is present in the starting platelet concentrate (pg. 5 lines 15-18 and pg. 26 lines 11-20). 
Applicant argues that Kirkpatrick and Massberg do not remedy the deficiencies of Burnouf (Remarks pg. 10 para. 2).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Burnouf were not found to be persuasive as explained above.  
Applicant argues that none of the cited references teach the new limitation of claim 99 which requires the bioactive fraction having an interleukin-17 level of less than 1 picogram/ml.  Applicant’s arguments are drawn to the cited references failing to teach this new limitation.  However, this new limitation is addressed in the new rejections and briefly, this appears to be an inherent feature of the platelet concentrate of Burnouf as discussed in the rejection above.

Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632